Citation Nr: 0529808	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  95-33 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for facial numbness and 
epistaxis, to include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to an earlier effective date, prior to June 
9, 1997, for the award of an increased disability rating of 
40 percent for herniated nucleus pulposus at L5-S1.

5.  Entitlement to an increased rating in excess of 40 
percent for herniated nucleus pulposus at L5-S1.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
September 1991.

This case came to the Board of Veterans' Appeals (Board) from 
a March 1995 RO decision that denied, in pertinent part, the 
veteran's claims for service connection for headaches, and 
facial numbing with epistaxis, to include as secondary to an 
undiagnosed illness.  The RO's decision also denied service 
connection for a psychiatric disorder with insomnia. The 
veteran filed a notice of disagreement in August 1995.  In 
October 1995, the RO issued a statement of the case, and 
later that same month, the veteran perfected his appeal 
herein.

In June 1996, the RO issued a decision which denied service 
connection for PTSD.  In July 1996, the veteran filed a 
timely notice of disagreement with this decision.  
Thereafter, the RO incorporated this condition into the 
veteran's pending psychiatric claim, which is recharacterized 
as service connection for an acquired psychiatric disorder, 
to include PTSD.

In January 2000, the RO issued a rating decision which 
granted an increased disability rating to 40 percent for the 
veteran's service-connected herniated nucleus pulposus at L5-
S1, effective from June 9, 1997.  In May 2000, the veteran 
filed a timely notice of disagreement with this decision 
seeking both a higher disability rating, and an earlier 
effective date of the newly assigned disability rating.  In 
July 2000, the RO issued a statement of the case addressing 
these matters.  Later that same month, the veteran filed a 
timely substantive appeal.

The issue of entitlement to an increased rating in excess of 
40 percent for herniated nucleus pulposus at L5-S1 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

2.  The veteran's headaches are due to a known clinical 
diagnosis of muscle contraction headaches; service medical 
records are devoid of any complaints of or any diagnosis for 
a  chronic headache disability, and this condition was not 
shown for at least two years after the veteran's discharge 
from the service.

3.  The veteran's epistaxis are due to a known clinical 
diagnosis of bleeding vessel, left Kiesselbach's triangle; 
service medical records are devoid of any complaints of or 
any diagnosis for epistaxis, and this condition was not shown 
for several years after the veteran's discharge from the 
service.

4.  The veteran's epistaxis and facial numbness have not been 
manifested to a degree of 10 percent or more following the 
veteran's service in the Southwest Asia theater of 
operations. 

5.  During service the veteran did not engage in combat; 
however, there is sufficient verification that he experienced 
service stressors, which led to his current PTSD.  

6.  On June 9, 1997, the RO received the veteran's formal 
claim seeking an increased disability rating in excess of 20 
percent for his service-connected herniated nucleus pulposus 
at L5-S1.

7.  In January 2000, the RO granted an increased disability 
rating of 40 percent for herniated nucleus pulposus at L5-S1, 
effective from June 9, 1997.

8.  It is not factually ascertainable from the evidence of 
record that an increase in disability had occurred in the 
veteran's service-connected herniated nucleus pulposus at L5-
S1 within the year preceding the June 9, 1997 claim.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
headaches, as an undiagnosed illness or on a direct basis, 
are not met. 38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 
5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, and 
3.317 (as in effect prior to and since March 1, 2002).

2.  The criteria to establish service connection for facial 
numbness and epistaxis, as an undiagnosed illness or on a 
direct basis, are not met. 38 U.S.C.A. §§ 1110, 1112, 1117, 
1131, 1137, 5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, and 3.317 (as in effect prior to and since March 1, 
2002).

3.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

4.  The criteria for an effective date prior to June 9, 1997, 
for the grant of an increased disability rating of 40 percent 
for herniated nucleus pulposus at L5-S1, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each of veteran's claims.  

I.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

Historically, the veteran served on active duty in the Army 
from December 1990 to September 1991, including service in 
South West Asia in support of Operation Desert Shield/Desert 
Storm from February 1991 to August 1991.  

A review of his service medical records revealed treatment 
for a variety of conditions, including a right ankle fracture 
in March 1991, and multiple treatments for low back strain.  
His separation examination, performed in September 1991, 
noted that his head, face, neck, scalp, nose and sinuses were 
all normal.  A medical history report, completed in September 
1991, shows the veteran denied any history of ear, nose or 
throat trouble; frequent or severe headache; skin diseases; 
head injury; depression or excessive worry; or nervous 
trouble of any sort.  The veteran, however, did report that 
he frequently wakes up in the middle of the night 
experiencing shortness of breath.   

A quadrennial examination, dated in January 1992, noted that 
the veteran's head, face, neck, scalp, nose and sinuses were 
all normal.  A medical history report, completed in January 
1992, reflects the veteran denied any history of ear, nose or 
throat trouble; frequent or severe headache; skin diseases; 
head injury; depression or excessive worry; nervous trouble 
of any sort; or frequent trouble sleeping.   

In April 1992, the veteran filed a claim seeking service 
connection for a fractured right ankle.  In March 1992, a VA 
orthopedic examination was conducted.  The examination report 
concluded with diagnoses of lumbar paravertebral myositis 
secondary to back strain, and residual of fracture of the 
right fibular distal end.

In March 1992, a VA general physical examination was 
conducted.  The report noted, in part, the veteran's 
complaints of right ankle and low back pain.  Physical 
examination revealed normal findings regarding the veteran's 
head, face, neck and skin.  No septal deviations were found.  
The veteran's cardiovascular and nervous systems were normal.  
The report also noted that the veteran showed no signs of 
tension or evidence of mental disease.  

In this case, the veteran is seeking entitlement to service 
connection for headaches, and for facial numbness and 
epistaxis.  He claims that these conditions are directly 
related to his active duty military service.  He further 
alleges that these conditions are undiagnosed illnesses due 
to his military service in the Southwest Asia during the 
Persian Gulf War.  Finally, he is claiming service connection 
for an acquired psychiatric disorder, to include PTSD.

The veteran, who served on active military duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, is deemed a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(d) (2004).  The substantive changes of the Veterans 
Education and Benefits Extension Act of 2001 provides for 
service connection for a "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or to a degree of 10 percent or 
more during the presumptive period prescribed by VA 
regulation.  The term "qualifying chronic disability" is 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002).

The signs and symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
includes the following:

Fatigue.
Unexplained rashes or other dermatological 
signs or    symptoms.
Headache.
Muscle pain.
Joint pain.
Neurological signs and symptoms.
Neuropsychological signs or symptoms.
Signs or symptoms involving the upper or 
lower respiratory system.
Sleep disturbances.
Gastrointestinal signs or symptoms.
Cardiovascular signs or symptoms. 
Abnormal weight loss.
Menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002).  The presumptive 
manifestation period extends to September 30, 2011.  Pub. L. 
No. 107-103, 115 Stat. 976 (Dec. 27, 2001).

In short, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
during the presumptive period; and (4) such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2005).

A. Headaches, to include as Secondary to an Undiagnosed 
Illness.

The veteran claims entitlement to service connection for 
headaches, including secondary to an undiagnosed illness.  As 
noted above, his service medical records are silent as to any 
complaints of or treatment for headaches during his active 
duty service.  

His separation examinations, performed in September 1991, and 
a quadrennial physical examination, performed in January 
1992, were silent as to any complaints of or diagnoses of a 
chronic headache disorder.  Medical history reports, 
completed at the time of these examinations reflects the 
veteran's denial of any history of frequent or severe 
headaches.

Post service treatment reports fail to document a chronic 
headache disorder for at least two years past his discharge 
from active duty service.  Specifically, the veteran filed 
his claim seeking service connection for headaches in 
November 1993.  On his application form, he reported that 
these headaches started around May 1992.  Subsequent 
treatment and examination reports noted the veteran's history 
of headaches dating back to 1991.  A treatment summary 
letter, dated in August 1996, was received from W. Seibert, 
D.O.  He reported that the veteran was treated for headaches 
in April 1996.  Physical examination suggested muscle tension 
cephalgia, as well as hypertension.  "Cephalalgia means 
headache."  Magana v. Brown, 7 Vet. App. 224, 226 (1994).  

A VA examination for neurological disorders, performed in May 
1998, noted the veteran's history of headaches and numbness 
around his cheeks bilaterally, since the Persian Gulf War.  
The VA examiner noted that he had reviewed the veteran's 
entire claims folder.  The veteran described his headaches as 
frontal and associated with numbness in his face.  He 
indicated that they occur every day, and last for hours.  
Neurological examination was normal, although the veteran 
appeared to be depressed.  The VA examiner concluded with an 
impression of muscle contraction headaches.  She further 
opined that she could not find a clear link between this 
condition and the veteran's Persian Gulf Service.  

Thus, the record does reflect that the veteran has been 
diagnosed with muscle contraction headaches.  As such, the 
veteran's symptoms of headaches are attributable to a known 
clinical diagnosis.  Accordingly, there is no basis for 
awarding service connection for this disability as an 
"undiagnosed illness."  Likewise, the record is devoid of 
any medical evidence that indicates a causal relationship 
between any currently diagnosed disease and events during 
active service.  The VA examiner, who conducted the veteran's 
May 1998 VA neurological examination opined that she could 
find no clear link between the veteran's muscle contraction 
headaches and his Persian Gulf service.  Thus, there is no 
basis for awarding service connection for the claimed 
disability on a direct basis.  

The only evidence in this case suggesting that the veteran 
currently manifests an undiagnosed disability of headaches 
related to events in service consists of the veteran's own 
stated beliefs.  The veteran's own self-diagnosis and medical 
opinion in this case holds no probative value as he is not 
shown to possess the medical training required to provide a 
medical diagnosis and etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  Therefore, the Board must find that the 
veteran's claimed headaches is attributable to known clinical 
diagnoses, and that there is no causal relationship between 
any currently diagnosed disease and any event during active 
service.  Thus, the claim for service connection must be 
denied.

B.	Facial Numbness and Epistaxis, to include as 
Secondary to an Undiagnosed Illness.

The veteran claims entitlement to service connection for 
facial numbness and epistaxis due to an undiagnosed illness.  
As noted above, his service medical records are silent as to 
any complaints of or treatment for facial numbness and/or 
epistaxis during his active duty service.  

A post service quadrennial examination, dated in January 
1992, noted that the veteran's head, face, nose and sinuses 
were all normal.  A medical history report, completed in 
January 1992, reflects the veteran denied any history of ear, 
nose or throat trouble.   In March 1992, a VA general 
physical examination was conducted.  The report was silent as 
to any complaints of facial numbness or epistaxis.  Physical 
examination revealed normal findings regarding the veteran's 
head, face, neck and skin.  No septal deviations were found.  

The first post service evidence noting complaints of or 
treatment for either facial numbness or epistaxis was the 
veteran's claim seeking service connection for this condition 
filed in November 1993.  A February 1994 treatment report 
noted the veteran's history of epistaxis since April 1991.  
An October 1994 treatment report noted his complaints of 
bleeding from the left nasal cavity.  The report listed an 
impression of bleeding vessel, left Kiesselbach's triangle.  
A silver nitrate cautery of the vessel was performed.  A 
follow up treatment report, dated in October 1994, noted that 
the bleeding site appeared to be completely healed.  

A VA general physical examination, dated in January 1995, 
noted the veteran's complaints of occasional nose bleeds, 
left side.  He reported that it feels like the left naris is 
stopped up.  Physical examination of the skin was normal.  
The nasal septum was slightly deviated to the right with 
partial obstruction of the right nasal passage.  

A treatment report, dated in April 1995, noted the veteran's 
complaints of recurrent left sided epistaxis.  The report 
noted that he has been cauterized several times for this 
condition.  Physical examination of the nose revealed the 
nasal septum to be deflected slightly anteriorly to the left 
with narrowing of the nasal airway on that side.  There was a 
prominent vessel in the inferior aspect of the Kiesselbach's 
plexus.  A subsequent treatment report in April 1995 noted 
that the veteran underwent electrocoagulation of the inferior 
septal vessels.  

An operative report, dated in May 1995, noted that the 
veteran underwent an electrocauterization of the nasal 
vessels.  A treatment report, dated in February 1996, noted 
complaints of recurrent epistaxis.  Physical examination 
revealed small punctuate bleeding sites of the right anterior 
septum and left inferior turbinate.  

A VA examination for the nose, sinus and larynx, performed in 
May 1998, noted the veteran's narrative history of 
nosebleeds.  Physical examination reveled no evidence of a 
bleeding problem due to a nasal condition.  The report 
concluded with a diagnosis of no clinical evidence of 
abnormality or disease in the nose, sinuses, larynx or 
pharynx.  

Treatment reports, dated in August 2001, October 2001, 
January 2002 and November 2003, noted that there was no 
bleeding or exudate upon examination.  Neurological 
examination also revealed no sensory deficits.   

In this case, the veteran's epistaxis has been attributed to 
a known clinical diagnosis, i.e. a prominent vessel in the 
inferior aspect of the Kiesselbach's plexus.  Thus, the Board 
finds that the veteran's claimed epistaxis are attributable 
to known clinical diagnosis, and that there is no basis to 
award service connection for the claimed disability as an 
"undiagnosed illness."  The Board further notes that the 
veteran underwent treatment for this condition, and as shown 
in his May 1998 VA examination for the nose, sinus, and 
larynx, and his subsequent treatment records, this condition 
appears to have been corrected.  

As for his claimed facial numbness, the Board notes that a VA 
neurological examination for neurological disorders, 
performed in May 1998, noted the veteran's history of 
headaches and numbness around his cheeks bilaterally, since 
after the Persian Gulf War.  The VA examiner opined that the 
numbness in the veteran's cheeks, bilaterally, might be 
related to his epistaxis and electrocautery.  Assuming this 
opinion to be correct, the veteran's condition would be 
attributable to a known clinical diagnosis.

Moreover importantly, however, for determining the present 
appeal, there is no indication that the veteran's facial 
numbness became manifest during the veteran's active duty 
service in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or to a degree of 10 
percent or more or more during the presumptive period 
prescribed by VA regulation.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8205, used in 
rating paralysis of the fifth (trigeminal) cranial nerve, a 
10 percent rating is warranted for incomplete, moderate 
paralysis.  Evaluations under Diagnostic Code 8205 are 
dependent upon the relevant degree of sensory manifestation 
or motor loss.  This level of severity is simply not shown 
based upon the Board review of the medical evidence in the 
veteran's claims folder.  

The only evidence in this case suggesting that the veteran 
currently manifests an undiagnosed disability related to 
events in service consists of the veteran's own stated 
beliefs.  The veteran's own self-diagnosis and medical 
opinion in this case holds no probative value as he is not 
shown to possess the medical training required to provide a 
medical diagnosis and etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  Therefore, the Board must find that the 
preponderance of evidence establishes that the veteran's 
claimed facial numbness and epistaxis is attributable to 
known clinical diagnoses, and that there is no causal 
relationship between any currently diagnosed disease and any 
event during active service.  Furthermore, there is no 
showing that the veteran's claimed facial numbness has 
manifested at any time since his return from the Persian Gulf 
to a degree of 10 percent or more.  Thus, the claim for 
service connection must be denied.

C. Acquired Psychiatric Disorder, to include PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

In this case, the veteran is seeking service connection for 
an acquired psychiatric disorder, to include PTSD.  His 
report of separation, Form DD 214, revealed that he served on 
active duty in the Army from December 1990 to September 1991, 
including service in South West Asia in support of Operation 
Desert Shield/Desert Storm from February 1991 to August 1991.  
He received no combat decorations, and the evidence does not 
otherwise show combat service.  Thus, his assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, a service stressor must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

A review of the veteran's service medical records reflects no 
complaints of or treatment for a psychiatric disorder.  The 
service medical records do show, however, treatment for a 
fractured right ankle incurred in March 1991, while the 
veteran was serving in South West Asia. In addition, a 
medical history taken pursuant to his separation examination 
in September 1991, noted that he frequently wakes up in the 
middle of the night experiencing shortness of breath.   

In November 1993, the veteran filed his claim seeking service 
connection for nervous disorder and insomnia.  In October 
1994, he filed a claim seeking service connection for PTSD.

A treatment report, dated in September 1994, noted the 
veteran's complaints of insomnia.  A treatment report, dated 
in November 1994, noted an impression of dysthymic disorder 
and anxiety.   

In January 1995, a VA examination for PTSD was conducted.  
Based upon her examination of the veteran, the VA examiner 
reported a diagnosis of depression with psychotic features.  
She further opined the veteran did not describe a sufficient 
stressor under the criteria to diagnose him with PTSD.  The 
report listed a Global Assessment of Functioning (GAF) score 
of 45.

In March 1996, a second VA examination for PTSD was 
conducted.  The examination report noted the veteran's 
inservice stressor consisting of an injury to his leg.  Based 
upon her examination of the veteran, the VA examiner reported 
a diagnosis of PTSD.  The examiner, who had also conducted 
the January 1995 examination report, noted that the diagnosis 
was strengthen by more information provided by the veteran.  
She also indicated that he still has depression and mild 
psychotic features, which were probably part and parcel of 
the PTSD.  The report listed a GAF score of 35.

In March 1998, a VA examination for PTSD was conducted.  The 
report of this examination noted the veteran's inservice 
stressor of tripping over a rope's end while carrying his M-
16 and a load of ammunition, thereby sustaining a 
nondisplaced fracture of the distal right ankle and foot.  
The veteran also reported long hours of sleeping in a bunker 
without medication or food rations, which forced him to drink 
excessive amounts of alcohol "to kill the pain and fear of 
dying."  The VA examiner noted that these incidents happened 
in the context of intense fear of nerve gas emanating from 
exploding scud missiles, and the horrors of oil fires.  He 
also noted the veteran's limited use of the English 
vocabulary.  Under these circumstances, the VA examiner 
concluded with the veteran has sufficient stressors to 
warrant a diagnosis of PTSD.  The report concluded with a 
diagnosis of PTSD and dysthymia.  It also listed a GAF score 
of 35.

In this case, the veteran submitted statements as to his 
inservice stressors.  His assertions in this regard are 
supported by his service medical records.   Thus, there is 
credible supporting evidence that at least some of the 
claimed in-service stressors occurred.  More importantly, 
giving the veteran the benefit of the doubt, the Board is 
satisfied that the veteran has submitted credible supporting 
evidence of the inservice stressors upon which the PTSD 
diagnosis in the VA March 1998 examination is based. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, all elements to grant service connection for 
PTSD are met.

II.  Earlier Effective Date Claim

In this case, the veteran contends that an earlier effective 
date is warranted for the 40 percent disability rating 
assigned to his service-connected herniated nucleus pulposus 
at L5-S1, effective June 9, 1997.  He specifically alleges 
that this increased rating should be dated back to his 
original claim for service connection for a back disorder.

The Board notes that an appeal consists of a timely filed 
notice of disagreement (NOD), in writing, and after a 
statement of the case (SOC) has been furnished, a timely 
filed Substantive Appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  A claimant, or his representative, must file an NOD 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of the determination to him; otherwise, that determination 
becomes final. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302(a).  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, or within the remainder of the one-
year period from the date of the mailing of the notification 
of the determination being appealed, whichever period ends 
later. 38 C.F.R. § 20.302(b); see also 38 U.S.C.A. § 7105 
(d)(3).

Historically, in a July 1992 rating decision, the RO granted 
service connection for lumbar paravertebral myositis 
secondary to back strain, and assigned thereto a 20 percent 
disability rating, effective from September 1991.  The 
veteran filed a timely NOD seeking a higher initial 
disability rating for this condition in August 1992.  In 
October 1992, the RO issued a SOC.  Thereafter, a timely 
substantive appeal was not filed, and the July 1992 RO 
decision became final.

In March 1994, the RO issued a rating decision which denied 
an increased disability rating in excess of 20 percent for 
the veteran's lumbar paravertebral myositis secondary to back 
strain.  In May 1994, the veteran filed a timely NOD with 
this decision, and in July 1994, the RO issued a  SOC.  The 
veteran did not file a timely substantive appeal, and the 
RO's March 1994 decision became final.

In March 1995, the RO issued a rating decision which denied 
an increased disability rating in excess of 20 percent for 
the veteran's lumbar paravertebral myositis secondary to back 
strain.  The veteran did not file a timely NOD as to this 
issue, and the RO's March 1995 decision became final.  

On June 9, 1997, the RO received the veteran's claim for an 
increased disability rating in excess of 20 percent for his 
service-connected lumbar paravertebral myositis secondary to 
back strain.  

In January 2000, the RO issued a rating decision which 
granted an increased disability rating of 40 percent for the 
veteran's service-connected back disorder, which it 
recharacterized as herniated nucleus pulposus at L5-S1, 
effective from June 9, 1997.  The RO increased the assigned 
disability rating based upon the findings on VA examination 
performed in March 1998.

With regard to effective dates for claims for increased 
disability ratings, the law provides as follows:

38 U.S.C.A. § 5110. Effective dates of 
awards.

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.
. . . . 
(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(a), (b)(2) (West 2002).  The corresponding 
VA regulations provide as follows:

§ 3.400 General.

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.
. . .
(o) Increases.

(1) General. Except as provided in 
paragraph (o)(2) of this section and § 
3.401(b), date of receipt of claim or 
date entitlement arose, whichever is 
later. A retroactive increase or 
additional benefit will not be awarded 
after basic entitlement has been 
terminated, such as by severance of 
service connection.

(2) Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be
assigned depending on the facts of the case: (1) if an 
increase in disability occurs after the claim is filed, the 
date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)). Harper, 10 Vet. App. at 126.  
Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine: (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2).

After reviewing the facts and circumstances presented in this 
matter, the Board concludes that it is not factually 
ascertainable from the evidence of record that an increase in 
disability had occurred in the veteran's service-connected 
herniated nucleus pulposus at L5-S1 within the year preceding 
the filing of the June 9, 1997 claim.  Specifically, the 
medical evidence of record during this time frame does not 
reflect complaints or treatment for the veteran's herniated 
nucleus pulposus at L5-S1, which would warrant the next 
highest available rating of 40 percent.  There is no showing 
of a severe limitation of motion of the lumbar spine; severe 
intervertebral disc syndrome, with intermittent relief; or 
severe lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5293, 5295 (1996).  Thus, the claim for an earlier 
effective date must be denied.   

III.  Veterans Claims Assistance Act of 2000.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's June 1996 and August 1996 letters, March 1995 and 
January 2005 rating decision, the October 1995 and July 2000 
statements of the case (SOC), and the April 2004 supplemental 
SOCs, advised the veteran what information and evidence was 
needed to substantiate his claims herein and what information 
and evidence had to be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  The 
documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Moreover, through these notices and RO actions, 
the veteran was effectively asked to submit any of the 
necessary evidence to substantiate his claims, that was in 
his possession.  Moreover, the veteran submitted a statement, 
dated in April 2004, indicating that he had no additional 
evidence to submit.  Thus, the Board finds that the content 
requirements of the notice VA is to provide under the VCAA 
have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  Initially, the Board points 
out that the VCAA was not enacted until after the rating 
decisions on appeal had been issued by the RO.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined in connection with this matter.  Thus, the Board 
considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Service connection for headaches, to include as secondary to 
an undiagnosed illness, is denied.

Service connection for facial numbness and epistaxis, to 
include as secondary to an undiagnosed illness, is denied.

Service connection for PTSD is granted.

An effective date earlier than June 9, 1997, for the grant of 
an increased disability rating of 40 percent for herniated 
nucleus pulposus at L5-S1, is denied.  


REMAND

The veteran is seeking an increased disability rating in 
excess of 40 percent for his service-connected herniated 
nucleus pulposus at L5-S1.  The regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the veteran's claim was filed herein.  These changes became 
effective on September 23, 2002, and on September 26, 2003. 
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 
Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2004)).  

After reviewing the veteran's claims folder, the Board finds 
that giving the veteran another opportunity to appear for VA 
neurological and orthopedic examinations would be appropriate 
because the current severity of the veteran's service-
connected herniated nucleus pulposus at L5-S1 is unclear.  In 
this regard, the veteran's most recent VA examination for the 
spine was conducted in June 2001, and is not sufficient for 
rating the veteran's back disorder under the current 
regulations.

The Board also notes that the veteran has recently submitted 
additional private medical treatment evidence, dated in 
November 2004 and December 2004, including an MRI examination 
of the spine, and this evidence has not previously been 
considered by the RO.  Accordingly, the Board must return 
this case to the RO for initial review of this evidence.  See 
38 C.F.R. § 19.31; Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
 
In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should ask the veteran to identify all 
VA and non-VA health care providers where he has 
received treatment for his back disability during 
the course of this appeal.  The RO should ensure 
that all pertinent records of private or VA 
treatment are procured for review.  If records 
sought are not obtained, the RO should notify the 
veteran of the records that were not obtained, 
explain the efforts taken to obtain them, and 
describe further action to be taken.

2.  Thereafter, the RO should schedule the veteran 
for examination to determine the current nature and 
severity of his herniated nucleus pulposus at L5-
S1.  The examiner should be requested to perform 
any and all tests necessary and the results should 
be included in the examination report.  All 
manifestations of the veteran's service connected 
lumbar spine disability should be reported, to 
include the extent, if any, of functional loss of 
use of the lumbar spine due to pain, 
incoordination, weakness, pain on flare-ups and 
fatigability with use.  If feasible such findings 
should be portrayed in terms of degrees of 
additional loss of motion. 

With respect to any neurologic component of the 
disability, the current nature and severity of any 
chronic neurologic manifestations of the veteran's 
herniated nucleus pulposus at L5-S1, should be 
described, to include specifying any and all 
neurologic symptoms (e.g., sciatica, neuritis, 
neuralgia, sensory loss, sphincter and bladder 
dysfunction, etc.) with reference to the nerve(s) 
affected (e.g., sciatic nerve).  Send the claims 
folder to the examiner for review.

3.  The RO should then re-adjudicate the veteran's 
claim for increased rating in excess of 40 percent 
for herniated nucleus pulposus at L5-S1, including 
consideration of the change in regulations relating 
to lumbar spine disorders during the pendency of 
this appeal.  The RO should also be aware that the 
veteran has submitted additional evidence since its 
last April 2004 Supplemental Statement of the Case 
(SSOC).  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                   
	                        
____________________________________________
	MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


